                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

SAMAD SEFIANE                                     §

VS.                                               §                 CIVIL ACTION NO. 1:18cv277

DAVID E. GROVE, ET AL.                            §

         MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Samad Sefiane, an inmate at the Jefferson County Correctional Facility, proceeding

pro se and in forma pauperis, brought the above-styled lawsuit.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the action be dismissed as frivolous and for failing to state a

claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit. For

the reasons set forth in the Report, plaintiff’s complaint is frivolous and fails to state a claim upon

which relief may be granted.
                                          ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

      SIGNED this the 5 day of February, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge
